DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “a logarithmic decrement as determined by a pendulum viscoelasticity test” in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, the Examiner notes that the exact test conditions are not recited in the claims and, as such, the resultant value of “less than or equal to 0.050” is somewhat arbitrary as varying the test conditions would result in significantly different end values.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants have filed several applications directed to similar inventive concepts.  This not impermissible but the Examiner has deemed that these Applications are not patentably distinct from one another for the reasons noted below.  In prior office actions in the below indicated applications, the Examiner has provided detailed analysis of each rejection and the secondary references relied upon therein.  In the interest of compact prosecution and the saving of trees, the Examiner will, instead, present the same information in an easy to read table format.
Each copending application or published patent recites a related characterization technique, structure or methodology on which novelty relies.  The below tables will break up the double patenting rejections by both the related characterization technique, structure or methodology and whether the rejection is non-provisional (i.e. over a published patent) or provisional (over a copending application only).  Each table will present the document the double patenting rejection is predicated on, which limitations are met (and by which claims) and which limitations are lacking in the document. After each table, the Examiner will lay out where the missing limitations are taught in the prior art as mere obvious modifications (again, this mirrors the prior double patenting rejections put forth in previous office actions in the FUJIFILM Applications).


LOG DEC VISCOSITY ON MAGNETIC LAYER SIDE
Non-provisional Double Patenting Rejections predicated on log decrement  test on the magnetic layer





Patent
Tape or device and which claims
Magnetic layer with binder and ferromagnetic powder
Ra of magnetic layer
Log dec of  on magnetic layer
Non-magnetic layer with binder and non magnetic pwdr
Non-magnetic layer thickness
Back coat
Absolute value N









10,515,660
Tape
claim 1-14
Claim 1
Claim 1
Claim 1
See below
See below
Claim 1
See below
10,403,320
Device
Claim 1-6
Claim 1
Claim 3
Claim 1
See below
See below
See below
See below
10,522,171
Tape
Claim 1-6
Claim 1
See below
Claim 1
See below
See below
See below
See below
10,026,434
Tape claims 1-5
Claim 1
Claim 1
Claim 1
See below
See below
See below
See below
9,972,351
Device claims 1-6
Claim 1
Claim 3
Claim 1
See below
See below
See below
See below
9,984,710
Tape claims 1-3
Claim 1
Claim 1
Claim 1
See below
See below
See below
See below
10,026,433
Tape claims 1-6
Claim 1
See below
Claim 1
See below
See below
See below
See below
10,431,250
Tape
claim 1-10
Claim 1
Claim 1
Claim 1
See below
See below
Claim 10
See below
10,062,403
Device claims 1-5
Claim 1
Claim 1
Claim 1
See below
See below
See below
See below
10,431,250
Tape
Clms 1-10
Claim 1
Claim 1
Claim 1
See below
See below
Claim 10
See below
10,062,403
Device
claims 1-5
Claim 1
Claim 1
Claim 1
See below
See below
See below
See below
10,403,314
Device
Claim 1-9
Claim 1
Claim 1
Claim 1
See below
See below
See below
See below
10,546,602
Device
Claim 1-9
Claim 1
Claim 1
Claim 1
See below
See below
See below
See below
10,460,756
Device
Claim 1-9
Claim 1
Claim 1
Claim 1
See below
See below
See below
See below
10,438,624
Tape
Claim 1-6
Claim 1
Claim 1
Claim 1
See below
See below
Claim 6
See below
10,573,338
Device
Claim 1-5
Claim 1
Claim 1
Claim 1
See below
See below
See below
See below
10,497,384
Device
Claim 1-9
Claim 1
Claim 1
Claim 1
See below
See below
See below
See below
10,438,625
Tape
Claim 1-9
Claim 1
Claim 1
Claim 1
See below
See below
Claim 9
See below
10,482,913
Tape
Clms 1-10
Claim 1
See below
Claim 1
See below
See below
See below
See below
10,453,488
Tape
Clms 1-12
Claim 1
Claim 1
Claim 1
See below
See below
Claim 12
See below
10,515,657
Tape/Dev
claim 1-15
Claim 1
See below
Claim 1
See below
See below
Claim 7
See below
10,910,009
Tape
Claim 1-4
Claim 1
See below
Claim 1
See below
See below
See below
See below
10,854,227
Medium
Claim 1-7
Claim 1
See below
Claim 1
See below
See below
Claim 6
See below
10,854,234
Mdm/Dev
claim 1-15
Claim 1
See below
Claim 1
See below
See below
Claim 6
See below
10,643,646
Device
claim 1-20
Claim 1
See below
Claim 1
See below
See below
See below
See below


	


Provisional Double Patenting Rejections predicated on log decrement  test on the magnetic layer




Copending Application
Tape or device and which claims
Magnetic layer with binder and ferromagnetic powder
Ra of magnetic layer
Log dec of  on magnetic layer
Non-magnetic layer with binder and non magnetic pwdr
Non-magnetic layer thickness
Back coat
Absolute value N









16/361,597
Tape/Dev
claim 1-6
Claim 1
See below
Claim 1
See below
See below
See below
See below
THIS APP
Tape/Dev
Claim 1-7
Claim 1
See below
Claim 1
Claim 1
Claim 1
Claim 6
Claim 1


Regarding the requirement for the claimed surface roughness, the reference Imaoka (U.S. Patent No. 8,535,817) discloses similar magnetic tapes and devices meeting the claimed surface roughness limitations as obvious for improved running characteristics (col. 19, lines 44 – 59).
Regarding the requirement for the claimed lubricants, Imaoka (‘817) teaches that these classes of lubricants are well established as additives for the magnetic layer, back coat layer, etc. (at least examples).
Regarding the requirement for a back coating layer and/or non-magnetic underlayer, Imaoka (‘817) teaches that these layers are conventional in magnetic tapes for improving the electromagnetic and running characteristics of a tape (col. 17, lines 45 – 63 and examples).
Regarding the thickness values of the various layers and the total overall thickness of the medium, the Examiner notes that these are all results effective variables that can be optimized to meet the claimed ranges as taught by Imaoka (col. 5, lines 1 – 21; col. 17, lines 59 – 67; col. 22, lines 50 – 58; and examples). 
Regarding the distinction between the above documents which claim a device including the magnetic tape versus the presently claimed limitations directed solely to the tape, the Examiner notes that other than the use of a TMR head limitation, the device limitations are nominal and would not support a restriction requirement between the magnetic tape of claim 1 and the device of the document claims.  The use of MR, including TMR, GMR, etc., heads is nominal/old, as taught by Imaoka ‘817 (at least Title; Abstract; Examples; and col. 20, lines 1 – 14 and col. 26, lines 20 - 23).
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of the above cited documents in view of the secondary references indicated above to produce a magnetic tape meeting the claimed limitations and having improved dispersibility combined with good running characteristics and electromagnetic performance.
The above references fail to claim the difference in refractive index (N) determined by the claimed methodology.  However, Kasada (U.S. Patent App. No. 2019/0295581 A1) teaches an identical formula wherein they explicitly teach that controlling the magnetic layer to possess the claimed difference in refractive index produces magnetic layers having sufficient hardness to prevent chipping even in low temperature and high humidity environments (Title; Abstract; and at least Paragraphs 0057 – 0059).
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of the indicated references to utilize dN values meeting the claimed limitations as taught by Kasada, since such limitations are established in the art for improving the running properties of the medium and/or providing increased hardness even in low temperature and high humidity environments.

ABSOLUTE VALUE OF N IN IN-PLANE VS TRAVERSE DIRECTION OF MAGNETIC LAYER
Non-provisional Double Patenting Rejections predicated on the absolute value of N in in-plane vs transverse direction





Patent
Tape or device and which claims
Magnetic layer with binder and ferromagnetic powder
N in in-plane vs thickness direction of magnetic layer
Back coat
Log dec of  on magnetic layer
Non-magnetic layer with binder and non magnetic pwdr
Non-magnetic layer thickness










10,902,874
Tape/Dev
claims 1-18
Claim 1
Claim 1
Claim 6
See below
See below
See below

11,087,787
Tape/Dev
claims 1-18
Claim 1
Claim 1
See below
See below
See below
See below

11,145,325
Tape/Dev
claims 1-20
Claim 1
Claim 1
Claim 5
See below
See below
See below


	
Provisional Double Patenting Rejections predicated on the absolute value of N in in-plane vs transverse direction




Copending Application
Tape or device and which claims
Magnetic layer with binder and ferromagnetic powder
N in in-plane vs thickness direction of magnetic layer
Back coat
Log dec of  on magnetic layer
Non-magnetic layer with binder and non magnetic pwdr
Non-magnetic layer thickness










16/361,589
Tape/Dev
Claims 1-7
Claim 1
Claim 1
Claim 6
See below
See below
See below

16/361,597
Tape/Dev
claims 1-6
Claim 1
Claim 1
Claim 5
See below
See below
See below

16/522,894
Tape/Dev
claims 1-18
Claim 1
Claim 1
Claim 5
See below
See below
See below

16/832,284
Tape/Dev
claims 1-12
Claim 1
Claim 1
Claim 6
See below
See below
See below

16/832,788
Tape/Dev
claims 1-12
Claim 1
Claim 1
Claim 6
See below
See below
See below

17/032,621
Tape/Dev/Cart
Claims 1-20
Claim 1
Claim 1
Claim 5
See below
See below
See below

17/330,680
Tape/Cart/Dev
Claims 1-16
Claim 1
Claim 1
Claim 1
See below
See below
See below

17/326,458
Tape/Dev
Claims 1-14
Claim 1
Claim 1
Claim 6
See below
See below
See below

17/328,620
Tape/Cart/Dev
Claims 1-20
Claim 1
Claim 1
Claim 4
See below
See below
See below

THIS APP
Tape/Dev
Claim 1-7
Claim 1
Claim 1
Claim 6
Claim 1
Claim 1
Claim 1

17/386,616
Tape/Dev
Claim 1-8
Claim 1
Claim 1
Claim 6
See below
See below
See below



For the above documents that fail to disclose a non-magnetic underlayer or back coat layer, Imaoka (U.S. Patent No. 8,535,817 and corresponding PGPUB) teaches that these layers are conventional in magnetic tapes for improving the electromagnetic and running characteristics of a tape (col. 17, lines 45 – 63 and examples).
Regarding the thickness values of the various layers and the total overall thickness of the medium, the Examiner notes that these are all results effective variables that can be optimized to meet the claimed ranges as taught by Imaoka (col. 5, lines 1 – 21; col. 17, lines 59 – 67; col. 22, lines 50 – 58; and examples).
Regarding the distinction between the above documents which claim a device including the magnetic tape versus the presently claimed limitations directed solely to the recording medium(tape), the Examiner notes that other than the use of a TMR head limitation, the device limitations are nominal and would not support a restriction requirement between the magnetic tape of claim 1 and the device of the document claims.  The use of MR, including TMR, GMR, etc., heads is nominal/old, as taught by Imaoka ‘817 (at least Title; Abstract; Examples; and col. 20, lines 1 – 14 and col. 26, lines 20 - 23).
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of the indicated references to utilize abrasives meeting the claimed limitations as taught by Imaoka, since such limitations are established in the art for improving the electromagnetic and running properties of the medium.
The above references fail to claim the log decrement of the viscosity () on the magnetic layer.  However, Kasada (U.S. Patent No. 9,984,710) disclose that controlling the log decrement of the viscosity on the magnetic layer side can produce recording media having good running characteristics, as well as good electromagnetic performance (Title; Abstract; Summary of Invention).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the logarithmic decrement of viscosity being determined via very specific methodologies, does not reasonably provide enablement for these parameters being determined by any methodology.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This rejection can be overcome by amending the claims to substantially capture the methodology used in determining the claimed logarithmic decrement of viscosity values (e.g. see amendment as in related case 15/241,297, for instance).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the Examiner notes that Applicants appear to have a novel methodology to characterize the surface properties of the magnetic tape via the logarithmic decrement limitation.  Amendment to clarify the methodology, as well as evidence of unexpected superiority when meeting the claimed range (noting that the claims must be commensurate in scope to any showing of unexpected results – particularly for ranges that encompass values of 0), would appear to distinguish over the references of record, except for the double patenting rejections.  See reasons for allowance in related 15/378,907 as well as for suggested amendment language.
Furthermore, Applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D’Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).
In addition, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner’s position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
The following is a statement of reasons for the indication of allowable subject matter:  Applicants have presented evidence in the file record of 11,145,325 (see Ex Parte Qualye action of June 25, 2020) and/or 11,087,787 (see NoA of November 12, 2020) directed to the novelty of a magnetic recording medium characterized by the claimed N limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
April 8, 2022